Rice, J.
— The demand of Cushing & al. against the defendant was purchased, and the assignment procured, by Prentiss, at the' instance and request of the defendant himself, under an agreement which stipulated the manner in which that action should be finally disposed of in Court. He thereby waived all technical objections to maintaining that action by the assignee, if any existed.
It was competent for the parties to submit matters in dispute between them to arbitrators, and to confer on these arbitrators such powers as they might deem proper, provided they did not violate any rule of law.
The matters in dispute between the parties in interest were much complicated. Trust and confidence had been reposed by each in the other, and both seemed to desire a settlement based upon the broadest principles of equity, without regard to strict technical rules of law. To accomplish this object the arbitrators were clothed with uncommon powers, being authorized not only to determine what acts each party should perform in the premises, but also the manner of carrying the same into effect.
Arbitration is a mode of adjusting disputes favored by the *456law, and is peculiarly appropriate in controversies like the one existing between these parties.
Arbitrators are judges chosen by the parties - themselves, and, at common law, their awards are not examinable, except on the ground of corruption, gross partiality, or evident excess of power.
It is competent for parties to liquidate, by agreement, or arbitration, the amount for which judgment shall be entered up in actions pending in Court.
The Cushing action was specifically referred, as appears by schedule “ C” annexed to the award.
It is not perceived that the arbitrators acted upon any matter not submitted to them, and there is no suggestion that they acted corruptly or with partiality. In determining the amount for which judgment should be rendered, they undoubtedly had reference to the relation which the parties sustained to each other, in all the transactions between them, and to existing equitable rights.
The award was properly admitted in evidence. The defendant is to be defaulted and judgment entered up for five hundred dollars according to the award.
Shepley, C. J., and Tenney, Appleton and Hathaway, J. J., concurred.